In an action, inter alia, to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated July 9, 1996, which denied their motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
*538Ordered that the order is reversed, on the law, with costs, the defendants’ motion is granted, and the complaint is dismissed.
Contrary to the Supreme Court’s conclusion, the affirmation of the defendants’ medical expert was in admissible form (see, CPLR 2106). Furthermore, the defendants met their initial burden of establishing that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and the burden then shifted to the plaintiffs to come forward with sufficient evidence to create an issue of fact as to serious injury (see, Gaddy v Eyler, 79 NY2d 955). However, the plaintiffs’ evidence demonstrated only a minor, mild, or slight limitation of use of the injured plaintiff’s left knee. Therefore, the defendants’ motion for summary judgment should have been granted (see, Gaddy v Eyler, supra; Licari v Elliott, 57 NY2d 230). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.